DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 9/29/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takasu et al. (U.S. 2007/0285456 A1).
Takasu et al. disclose the following claimed limitations:
Regarding independent Claim 1, an information processing device (ink jet recording apparatus, Title) comprising: 
a storage portion (ROM, §0074) storing a learned model (LUT, §0074) trained by machine learning based on a data set in which temperature information (e.g. temperature of air in the vicinity of the nozzle detected by the nozzle vicinity air temperature detecting portion 83,  §0073) about at least one of a usage environment of a printing apparatus including a printing head and a nozzle plate of the printing head, setting information at a time of ejecting ink to a printing medium by the printing head (e.g. the temperature of the nozzle surface which is measured by the nozzle surface temperature detecting portion 82, §0073) and countermeasure information indicating a countermeasure for condensation occurring in the nozzle plate are associated (e.g. a relative humidity as measured by the humidity detecting portion 81, §§0073-0074 and Fig. 1); 
a reception portion (80) receiving the temperature information and the setting information at the time of ejecting the ink by the printing head (§§0066-0089 and Fig. 1); and 
a processing portion (90) deciding the countermeasure to be executed for the condensation based on the received temperature information and setting information and the learned model (§§0066-0089 and Fig. 1). 
wherein the setting information includes at least one of distance information between the nozzle plate of the printing head and the printing medium, movement speed information about a carriage to which the printing head is mounted, and heater temperature information about a heater drying the printing medium, or wherein the data set includes information based on a nozzle plate image obtained by imaging the nozzle plate (§0077; please note that the teaching “setting a detection timing at plural times in a process of one scan operation” is interpreted to read on “movement speed information about a carriage to which the printing head is mounted”).
Regarding Claim 4, wherein the data set includes humidity information in the usage environment (§§0073-0074). 
Regarding Claim 5, wherein the data set includes ejection result image information acquired by capturing a result of ejecting the ink to the printing medium from the printing head (§0079).
Regarding Claim 6, wherein the processing portion executes any of processing of changing the setting information, processing of adjusting a temperature or a humidity in the usage environment, and wiping processing for the nozzle plate as the countermeasure (processing of adjusting a temperature or a humidity in the usage environment, §§0066-0089). 
Regarding independent Claim 9, an information processing device (ink jet recording apparatus, Title) comprising: 
a storage portion (ROM, §0074) storing a learned model (LUT, §0074) trained by machine learning based on a data set in which temperature information (e.g. temperature of air in the vicinity of the nozzle detected by the nozzle vicinity air temperature detecting portion 83,  §0073) about at least one of a usage environment of a printing apparatus including a printing head and a nozzle plate of the printing head, setting information at a time of ejecting ink to a printing medium by the printing head (e.g. the temperature of the nozzle surface which is measured by the nozzle surface temperature detecting portion 82, §0073), and condensation information (e.g. a relative humidity as measured by the humidity detecting portion 81, §§0073-0074 and Fig. 1) indicating an occurring situation of condensation occurring in the nozzle plate are associated; 
a reception (80) portion receiving the temperature information and the setting information at the time of ejecting the ink by the printing head (§§0066-0089 and Fig. 1); and 
a processing portion (90) estimating the occurring situation of the condensation based on the received temperature information and setting information and the learned model (§§0066-0089 and Fig. 1).
Regarding Claim 10, wherein the processing portion decides a countermeasure to be executed for the condensation based on an estimation result of the occurring situation of the condensation (§§0066-0089 and Fig. 1).
Regarding Claim 11, wherein the processing portion executes any of processing of changing the setting information, processing of adjusting a temperature or a humidity in the usage environment, and wiping processing for the nozzle plate as the countermeasure (processing of adjusting a temperature or a humidity in the usage environment, §§0066-0089).
Regarding independent Claim 13, an information processing method comprising: acquiring a learned model (LUT, §0074) trained by machine learning based on a data set in which temperature information (e.g. temperature of air in the vicinity of the nozzle detected by the nozzle vicinity air temperature detecting portion 83,  §0073) about at least one of a usage environment of a printing apparatus including a printing head and a nozzle plate of the printing head, setting information at a time of ejecting ink to a printing medium by the printing head (e.g. the temperature of the nozzle surface which is measured by the nozzle surface temperature detecting portion 82, §0073), and countermeasure information indicating a countermeasure for condensation occurring in the nozzle plate are associated (e.g. a relative humidity as measured by the humidity detecting portion 81, §§0073-0074 and Fig. 1); 
receiving the temperature information and the setting information at the time of ejecting the ink by the printing head (§§0066-0089); and 
deciding the countermeasure to be executed for the condensation based on the received temperature information and setting information and the learned model (§§0066-0089).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takasu et al. (U.S. 2007/0285456 A1) in view of Horrocks (U.S. 2016/0368271 A1).
Takasu et al. disclose all the claim limitations except the following:
Regarding Claim 7, wherein the processing portion performs the wiping processing after performing a control for wetting the nozzle plate as the countermeasure.
Horrocks discloses the following claimed limitations:
wherein the processing portion performs the wiping processing after performing a control for wetting the nozzle plate as the countermeasure (§0054 and Fig. 2).
It would have been It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the wiping procedure of Horrocks into the information processing device of Takasu et al. to rapidly and reliably remove condensation from the nozzle plate and thus avoid printing defects.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takasu et al. (U.S. 2007/0285456 A1) in view of Miyake et al. (U.S. 2001/0012031 A1).
Takasu et al. disclose the following claimed limitations:
Regarding Claim 8, all limitations of Claim 1, from which Claim 8 depends;
the printing head (1, §0047 and Fig. 1); and 
a temperature sensor (e.g. 82) that is used for ejection control of the ink (§§0079) wherein the reception portion receives the temperature information about the nozzle plate detected based on the temperature sensor (§§0066-0089). 

Takasu et al. do not disclose the following claimed limitations:
Regarding Claim 8, the temperature sensor being disposed in the printing head.
Miyake et al. disclose the following claimed limitations:
Regarding Claim 8, the temperature sensor being disposed in the printing head (§0085). 
It would have been It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the temperature sensor being disposed in the printing head of Miyake et al. into the information processing device of Takasu et al. to rapidly diagnose the detection status of individual nozzles to enable timely execution of mitigating measures in case some nozzles are faulty.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 12 is the inclusion of the limitations of wherein the condensation information is information based on a nozzle plate image obtained by imaging the nozzle plate. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
                                                                  Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 7/20/22, with respect to rejection(s) of Claims 1, 4-11 and 13 and objection(s) to Claims 2-3 and 12 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection(s) of Claims 1, 4-11 and 13 and objection(s) to Claims 2-3 and 12 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Takasu et al. (U.S. 2007/0285456 A1), specifically §0077, interpreted to read on “movement speed information about a carriage to which the printing head is mounted”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853